IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON
LANDEN BARNES,

Petitioner, Case No. 3:19-cv-357

- VS - District Judge Walter H. Rice
Magistrate Judge Michael R. Merz

WARDEN, Pickaway Correctional Institution,

Respondent.

 

ORDER ADOPTING REPORT AND RECOMMENDATIONS

 

The Court has reviewed the Report and Recommendations of United States Magistrate
Judge Michael R. Merz (ECF No. 2), to whom this case was referred pursuant to 28 U.S.C. §
636(b) and noting that no objections have been filed thereto and that the time for filing such
objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and
Recommendations.

It is hereby ORDERED that the Petition be DISMISSED with prejudice. Petitioner is
DENIED any requested certificate of appealability and the Court hereby certifies to the United
States Court of Appeals that an appeal would be objectively frivolous and therefore should not be

permitted to proceed in forma pauperis.

December if. , 2019. (Seow i ee,

 

Walter H. Rice
United States District Judge
